UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-21981 American Funds Target Date Retirement Series, Inc. (Exact name of registrant as specified in charter) 333 South Hope Street, Los Angeles, California 90071 (Address of principal executive offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: July 1, 2006 - June 30, 2007 Steven I. Koszalka Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and address of agent for service) Item 1: Proxy Voting Record Fund Name : American Funds Target Date Retirement Series - American Funds 2010 Target Date Retirement Fund Fund Name : American Funds Target Date Retirement Series - American Funds 2015 Target Date Retirement Fund Fund Name : American Funds Target Date Retirement Series - American Funds 2020 Target Date Retirement Fund Fund Name : American Funds Target Date Retirement Series - American Funds 2025 Target Date Retirement Fund Fund Name : American Funds Target Date Retirement Series - American Funds 2030 Target Date Retirement Fund Fund Name : American Funds Target Date Retirement Series - American Funds 2035 Target Date Retirement Fund Fund Name : American Funds Target Date Retirement Series - American Funds 2040 Target Date Retirement Fund Fund Name : American Funds Target Date Retirement Series - American Funds 2045 Target Date Retirement Fund Fund Name : American Funds Target Date Retirement Series - American Funds 2050 Target Date Retirement Fund Reporting Period: 07/01/2006 - 06/30/2007 The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FUNDS TARGET DATE RETIREMENT SERIES, INC. (Registrant) By /s/ James B. Lovelace James B. Lovelace, Vice Chairman and Principal Executive Officer Date: August 29, 2007
